DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 1-3, 6, 9-13, 19-20, 23, and 32-36. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on May 16, 2022 have been fully considered but they are not persuasive. 
Re Claim 1, Applicant made arguments that Stendel does not disclose claim limitations. 
1) Applicant argued that the Office's position that the structures set forth in the office action is a housing would teach away from utilizing a semi-flexible cover disclosed by Stendel. 
This argument has been considered but is not persuasive. Having an additional cover (i.e. a semi-flexible cover) over a housing doesn't make the cover de minimis as Applicant claims. The cover may be used to protect the electronics 11 and the conduit 16. Therefore, the Office's position of the housing set forth in the office action is not a teach away; it doesn't render other structures disclosed by Stendel inoperable. 
2) Applicant argued that the housing drawn by the Office utilizing various independent elements of Stendel is not a housing, because it does not enclose the equipment (e.g., between 1 and 6) and because the Office is utilizing random elements to create this imaginary housing which Applicant submits is a clearly beyond what Stendel discloses. 
This argument has been considered but is not persuasive. 
Stendel discloses in para. [0046] that screw 9 and seal 8 creates closed tight structure between fastener 7, seal 8, and base plate 6, and that catheter 1 is secured on the base plate 6. Therefore, while the base plate 6, micro plug 10, screw 9, seal 8, fastening element 7 and catheter 1 are individual pieces, they are all tightly integrated together to form a housing. 
3) Applicant argued that the imaginary housing does not perform any function because it is not really there and that the imaginary housing does not protect the equipment and/or provide structural support. 
This argument has been considered, but is not persuasive. Structural elements disclosed by Stendel were used to read on the housing; therefore, the housing isn't imaginary. Also the indicated housing performs all the functions recited in claim 1. 
4) Applicant argued that Stendel discloses that the conductor in the conduit is coupled to the micro plug and not the sensor as required by the claims. 
This argument has been considered but is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., the conduit coupled to the sensor) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim recites the housing coupled via a conductor in a conduit to a transmitter, and a power supply, and does not recite conductor coupled to the sensor. Para. [0047] discloses the claim limitation. 
5) Applicant argued that screw 14 disclosed by Stendel does not read on "anchor", because Stendel did not view this screw 14 as the anchor. 
This argument has been considered, but is not persuasive. Based on para. [0046], Stendel discloses that the base plate 6 is fastened on the skull bone 5 by means of a screw 14, which reads on the limitation "the anchor configured to directly couple the housing to a skull-base structure location". Based on Stendel's disclosure, the screw 14 functions as an anchor. 
6) Applicant argued that Stendel does not show the limitation, "the housing coupled via a conductor in a conduit to a transmitter and a power supply". 
This argument has been considered but is not persuasive. Stendel's conduit 16 (fig. 1, para. [0047], line 16) reads on "a conductor in a conduit". Stendel's conduit extends from micro plug 10, which is part of the housing, to the electronics unit 11, which contains a power supply, a transmitter, and a receiver (claim 11, abstract). Therefore, Stendel's disclosure reads on the above claim limitation.
Re Claim 35, Applicant stated that Jaax does not disclose “the implantable sensor system is configured to be implanted by a ruler utilized by an installation device which utilizes the ruler to determine a cannula position for installation at a base of a skull via a cannula”, because Jaax does not disclose an installation device that utilizes a ruler at all. Applicant argued that Franck does not cure the deficiencies of Jaax because Franck does not disclose, teach, or suggest the above-referenced limitations.
 This argument has been considered but is not persuasive. 
Franck has been relied on to teach the limitation "a ruler utilized by an installation device which utilizes the ruler to determine a cannula position for installation". Applicant haven't made any argument regarding Franck's teaching. Therefore, Applicant's argument fails to comply with 37 CFR 1.111(b), because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes from the references. 
Franck discloses implantation in the skull and discloses fixture validation step to confirm that the position of the tip of the surgical instrument is accurately tracked. Franck discloses an implantable device being implanted via an installation device which utilizes a ruler to determine a cannula position for installation (col. 17, lines 44-59, fig 18, discloses that a guidance tube 1340 is clamped into the guidance fixture, and a surgical instrument 1342 is passed through the guidance tube. Guidance tube 1340 protrudes below upper mounting plate 1334. A ruler 1335 can then be used to measure the depth of penetration of the guidance tube. Similarly, ruler 1335 can be used to measure the penetration of surgical instrument 1342.). 

Response to Amendment
Regarding 112 rejection, Applicant’s amendment has overcome each and every rejection. 
Regarding drawing objection, Applicant’s amendment has overcome the objection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 9, 10, 11, 19-20, 33, and 34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stendel et al. (US 2006/0025704), hereinafter “Stendel”, in view of Binder et al. (DE 4341903 – citation is from the translated document provided) 
Re Claims 1, 19, 33, and 34, Stendel discloses an implantable sensor system for sensing biological signal of a patient comprising: 
a housing (annotated fig. 1, structures that include the base plate 6, micro plug 10, screw 9, seal 8, fastening element 7 and catheter 1 read on “housing”) including an anchor (screw 14 reads on “anchor”, Para. [0046] also discloses base plate 6 fastened on the skull bone 5 by means of a screw 14) and a first sensor (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3), the housing coupled via a conductor in a conduit (fig. 1, para. [0047], line 16) to a transmitter and a power supply (para. [0047], electronics unit 11, claim 11, abstract discloses electronic unit comprises a power supply, a transmitter, a receiver, and a control unit), where the transmitter, the anchor 14 and the power supply are external to the housing (fig. 1, electronic unit is located outside of the structures with ref# 6, 7, 8, 9, 10, and 1), and the first sensor is internal to the housing (fig. 1 below, a temperature sensor 2 and a pressure sensor 3 are within the catheter 1). 
the anchor configured to directly couple the housing to a skull-base structure location of the patient (para. [0046], the base plate 6 is fastened on the skull bone 5 by means of a screw 14, para. [0020], [0036] and [0037] discloses that the catheter containing the sensor/sensors can be placed minimally invasively at the optimal measuring locations, namely the ventricles or the parenchyma, in the usual manner, for example, after opening of the scalp and placement of a bore in the skull bone by means of a sleeve and a mandrin), 
the first sensor being configured to sense at least a first biological signal of the patient (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3) and 
wherein the transmitter is coupled to the first sensor and is capable of transmitting data from the first sensor to a device (para. [0021], transmission and processing of patient data via telemetry, [0028] and [0029] discloses that sensor unit and electronics unit are connected to one another, para. [0033] discloses that the measuring signals can be relayed to the evaluator unit).
Stendel further discloses that the implantable sensor system is configured to be implanted at a base of the skull via a cannula (para. [0037] discloses that the catheter containing the sensor/sensors can be placed minimally invasively at the optimal measuring locations, namely the ventricles or the parenchyma, in the usual manner, for example, after opening of the scalp and placement of a bore in the skull bone by means of a sleeve and a mandrin). 

    PNG
    media_image1.png
    464
    453
    media_image1.png
    Greyscale

Stendel is silent regarding an anchoring location being a natural opening of a skull. Stendel is silent regarding the size of the implantable sensor system
However, Binder discloses an implantable device that is smaller than 1mm x 1.5 mm x 0.6 mm (para. [0007]), which is used to measure parameters of pressure, temperature, flow, pH value, potentials, and currents in the brain (para. [0006], [0008]) with the integration of the microelectronic circuit and telemetry unit (para. [0008]). 
It is known that foramen lacerum is approximately 9 mm, and foramen ovale is 7.2 mm in length. An implantable device as small as 1mm x 1.5 mm x 0.6 mm at least in width and length is configured to be coupled to a skull-base structure location, where an anchoring location is a natural opening of a skull. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel, by configuring the size of the housing of the catheter containing the first sensor and the anchor as small as 1mm x 1.5 mm in terms of width and length, so that it would be configured to be coupled to a skull-base structure location, where an anchoring location is a natural opening of a skull, wherein the base of the skull is a foramen ovale, and wherein the anchoring location for the implantable sensor system is selected from a foramen underlying a brain and a foramen through which a cranial nerve passes or a cerebral-blood vessel courses, as taught by Binder, for the purpose of providing a minimally invasive implantable device for diagnostic purposes (para. [0005], [0007]). 
	Re Claim 2, Stendel discloses a second sensor for sensing at least a second biological signal of the patient (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3).  
	Re Claim 3, Stendel discloses that the at least the first biological signal is selected from the group consisting of a brain electrical signal, a brain chemical signal, a brain pressure signal, a brain temperature signal, and a brain optical signal, and the at least the second biological signal is selected from the group consisting of the brain electrical signal, the brain chemical signal, the brain pressure signal, the brain temperature signal, and the brain optical signal (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3).  
	Re Claim 6, Stendel discloses that the anchor comprises a grooved connection (para. [0046] discloses a screw 14).    
	Re Claim 9, Stendel discloses that the anchor comprises at least one of a threaded portion and a barbed portion (fig. 1, para. [0046], screw 14). 
Re Claim 10, Stendel discloses that the power supply is configured to provide power for at least one of the transmitter or the first sensor (para. [0029], electronic unit with power supply).  
Re Claim 11, Stendel discloses that the power supply is rechargeable (para. [0040] discloses rechargeable batteries).    
	Re Claim 20, Stendel discloses that the first sensor is at least one of an electrode, a pressure sensor, a thermal sensor, a photonic sensor, or a chemical sensor (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3).  

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stendel et al. (US 2006/0025704), hereinafter “Stendel”, as modified by Binder et al. (DE 4341903 – citation is from the translated document provided), and further in view of Jaax et al. (US 2006/0235484) and Wolf (US 2007/0167867). 
Re Claim 32, Stendel as modified by Binder discloses the claimed invention substantially as set forth in claims 1 and 2. 
Stendel is silent regarding the at least the first biological signal is selected from a first group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation and the at least the second biological signal is selected from a second group consisting of a velocity, an amplitude, or a direction of movement.
However, Jaax discloses an implantable sensor system and discloses a sensor for sensing biological signal selected from a group consisting of a velocity, an amplitude, or a direction of movement (para. [0062]) for the purpose of determining a physical activity level based on accelerometer recording. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel as modified by Binder, by adding a second sensor for sensing at least a second biological signal selected from a second group consisting of a velocity, an amplitude, or a direction of movement, as taught by Jaax, for the purpose of determining a physical activity level based on accelerometer recording (Jaax, para. [0062]).
Jaax is silent regarding the at least the first biological signal is selected from a first group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation. 
However, Wolf discloses an implantable sensor system and discloses a sensor for sensing biological signal selected from a group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation (para. [0091] discloses a brain oxygenation sensor comprised of NIR emitters). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel as modified by Binder and Jaax, by adding a first sensor for sensing at least a first biological signal selected from a first group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation, as taught by Wolf, for the purpose of measuring blood oxygen saturation (Wolf, para. [0091]). 

Claims 12, 13, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stendel et al. (US 2006/0025704), hereinafter “Stendel”, as modified by Binder et al. (DE 4341903 – citation is from the translated document provided), and further in view of DiLorenzo (US 2005/0021103).
Re Claims 12, 13, and 23, Stendel as modified by Binder discloses the claimed invention substantially as set forth in claim 1. 
Stendel discloses transmission and processing of patient data digitally and telemetry (para. [0021]) and also discloses a control unit within the electronic unit (abstract and claim 11). 
	Stendel doesn’t explicitly disclose an amplifier and a signal processor or a circuit which is configured to process an electrical signal received from the first sensor prior to a transmission of a signal by the transmitter, wherein the circuit comprises an integrated circuit having at least one of an electrical filter, an amplifier, a digital-to-analog converter, and an analog-to-digital converter.
	However, DiLorenzo discloses an intracranial device that has stimulating electrodes and sensors sensing neural modulation signals (abstract) and teaches stimulating and recording circuit performed in signal conditioning unit, signal processor, and control circuit, wherein signal conditioning parameters include amplifier gains and filter gains, and signal processing parameters including, filter passbands, filter gains, integrator gains, and etc (para. [0103]). Signal conditioning circuit includes an associated amplifier and filter. Each amplifier and associated filter is configured to receive and process the signal generated by the associated one of the set of sensors (para. [0107]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel as modified by Binder, by incorporating an amplifier and a signal processor or by incorporating a circuit which is configured to process an electrical signal received from the first sensor prior to a transmission of a signal by the transmitter, wherein the circuit comprises an integrated circuit having at least one of an electrical filter, an amplifier, a digital-to-analog converter, and an analog-to-digital converter, as taught by DiLorenzo, for the purpose of receiving and processing the signal generated by the sensors (para. [0103]). 

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaax et al. (US 2006/0235484) in view of Franck et al. (US 6298262 B1), hereinafter “Franck”
Re Claim 35, Jaax discloses an implantable sensor system for sensing biological signal of a patient (fig. 2, stimulator 140, para. [0077], the first and second stimulators, 140, 140’ of fig. 5 may be configured to sense various indicators of a headache or other condition, [0062], the stimulator 140 may be configured to perform the measurements) comprising: 
	a housing including an anchor, a first sensor, a receiver, a transmitter, a power supply, and a circuit, the implantable sensor system is configured to be implanted at a base of a skull via a cannula, the first sensor being configured to sense at least a first biological signal of the patient (para. [0062], [0077], a first sensor, para. [0039], [0040], power source, [0041], [0042], a transmitter, a receiver, [0046], circuit, para. [0029], [0093], anchor, hooks, adhesive, or other securing devices; para. [0029], [0090]-[0098], cannula; para. 0059, “[t]he microstimulator (200) may be implanted within a patient with a surgical tool such as a hypodermic needle, bore needle, or any other tool specially designed for the purpose”; para. [0029], [0093], fig. 7A, 7C, 7D, lumen 23 where lead passes through can be considered a grooved connection, [0090], [0091], one or more slits 24 may be included along the main body 22 of the suture sleeve 10 through which an adhesive may be inserted into the lumen 23 to secure the lead can be considered grooved connection, [0094], wing members 20, suture holes 21, slits 24, and lumen 23 all can be considered grooved connection, “The suture sleeve 10 of fig. 7D alternatively does not include the slits, but rather includes a number of grooves 25. Sutures may run along one or more of these grooves 24 to secure a lead in place.”); and 
	wherein the transmitter is coupled to the first sensor and is capable of transmitting data from the first sensor to a device (para. [0077], [0062], fig. 5). 
Jaax is silent regarding the implantable sensor system being configured to be implanted via an installation device which utilizes a ruler to determine a cannula position for installation. 
However, Franck discloses implantation in the skull and discloses fixture validation step to confirm that the position of the tip of the surgical instrument is accurately tracked. Franck discloses an implantable device being implanted via a ruler utilized by an installation device which utilizes the ruler to determine a cannula position for installation (col. 17, lines 44-59, fig 18, discloses that a guidance tube 1340 is clamped into the guidance fixture, and a surgical instrument 1342 is passed through the guidance tube. Guidance tube 1340 protrudes below upper mounting plate 1334. A ruler 1335 can then be used to measure the depth of penetration of the guidance tube. Similarly, ruler 1335 can be used to measure the penetration of surgical instrument 1342.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jaax, by configuring the implantable sensor system to be implanted via an installation device which utilizes a ruler to determine a cannula position for installation, as taught by Franck, for the purpose of confirming that the position of the tip of the sensor system is accurately tracked (col. 17, lines 44-59). 
Re Claim 36, Jaax discloses that the implantable sensor system is configured to be implanted at a base of a skull, wherein the base of the skull is a foramen ovale (para. [0082], [0089], [0101], [0103]).

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, August 27, 2022Examiner, Art Unit 3792